DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 4/12/2021, is acknowledged. Claims 2 – 3 are amended. Claims 1 – 12 are currently pending in the application and under consideration for this office action.

All previously made claim rejections under 35 U.S.C. 112(b) have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Terminal Disclaimer
The terminal disclaimer filed on 04/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,072,229 has been reviewed and is accepted. The terminal disclaimer has been recorded, and as a result all obviousness-type double patenting rejections in view of the ‘229 patent have been withdrawn by the Examiner.

Allowable Subject Matter




Claims 1 – 12 are allowed.

The following is an examiner’s statement of reasons for allowance:
1 and 9, the closest prior art of record, drawn to WO 2015/197430 (“Clodt”), discloses a process for producing a steel product having a protective coating based on zinc (P 1, Par 6, L 2 – “zinc alloy coated steel substrates”) and an additional layer applied to the protective coating (P 1, Par 6, L 1- “use of an aqueous coating composition for coating…”), comprising the following steps: providing a steel product provided with the protective coating (P 2, Par 3, L 2 – “steel sheets, panels or coils”); applying an aqueous solution comprising one or more alkaline sulfates (P 1, Par 6), which is preferably ammonium sulfate if a non-metal sulfate is used (P 3, Par 7, L 3-4), and demineralized water (P 3, Par 1, L 1-2) to the protective coating of the steel product.
Clodt fails to anticipate or reasonably render obvious the cumulative limitations of claims 1 and 9, in particular the claimed requirement that “after a drying operation conducted without preceding rinsing, there is a tribologically active layer consisting of ammonium zinc sulfate atop the protective coating” regarding claim 1 and the claimed requirement that “a tribologically active layer consisting of ammonium zinc sulfate has been formed atop the protective coating” regarding claim 9. Rather, Clodt discloses additional constituents in the coating solution, such as the inclusion of an alkaline carbonate in the aqueous coating composition (P 1, Par 1, L 2). 
Additionally regarding claims 1 and 9, Clodt discloses that the pH of the coating solution is to be set between 9 and 12, which falls outside the claimed range of claim 1. Further, such a high pH prevents conversion or dissolution of the zinc coating when in contact with the coating solution, which Clodt specifically seeks to avoid (“The coating compositions described herein are non-reactive coating compositions. Non-reactive coating compositions form coatings on the metal or metal alloy substrate they are applied on by physical deposition and not by chemical conversion. Thus, less to no etching of the metal or metal alloy substrate is caused, rendering this method more 
The Examiner would also like to note the following references as pertinent prior art to the claimed invention:
US 2,812,298 (“Hardoen”) discloses a protective coating of manganese and molybdenum for use in protective steel, the steel being precoated with a flash of zinc. Hardoen discloses that one constituent of the coating solution which is used to deposit a manganese molybdenum plating is ammonium sulphate. However, Hardoen discloses several other constituents, such as manganese sulphate, ammonium sulphocyanate, and ammonium molybdate. The solution is electrolytically deposited upon metal to be plated, resulting in a coating of manganese and molybdenum.
US 6,416,648 (“Park”) discloses a method of applying a coated layer to zinc coated steel sheets, wherein the coated layer, which comprises 2-4 wt% of iron, is produced by placing the steel sheets in a coating cell, where the coating electrolyte consists of zinc sulfate hydrate, iron sulfate hydrate, ammonium sulfate, and potassium chloride, and is operated at a pH of 3-4.
US 6,528,182 (“Bello”; cited in IDS of 1/27/2020) discloses a steel plate coated with a zinc-based layer, as well as an additional zinc hydroxysulphate layer upon the zinc coating. This zinc hydroxysulphate layer, which brings about a pre-lubricating effect applicable to operations for forming sheet metals, is produced by applying an aqueous treatment solution containing more than 0.01 mole of sulphate ions per liter, at a pH of 5-7, and subsequently drying said aqueous treatment solution. However, Bello discloses that the treatment solutions are typically prepared by dissolution of zinc sulphate in pure water, and does not disclose the use of ammonium sulfate in 
US 2015/0093594 (“Chaleix”) discloses an aqueous treatment solution containing sulfate ions in a concentration greater than or equal to 0.01 mol/L to treat sheet metal which may be coated with at least zinc and magnesium, the treatment resulting in reduced blackening or tarnishing of the sheet metal during storage. The pH of the solution is between 5 and 7, and treatment results in a temporary protection layer of zinc hydroxysulftae/zinc sulfate. However, Chaleix discloses that the treatment solutions are typically prepared by dissolution of zinc sulphate in pure water, and does not disclose the use of ammonium sulfate in the treatment solution or the formation of a layer consisting of ammonium zinc sulfate resulting from coating the steel with the treatment solution and drying it. A distinction between zinc hydroxysulftae and ammonium zinc sulfate is described at Page 12, Paragraphs 2-4 of the instant application.
None of the cited art, whether taken alone or in any combination, discloses or suggests a method of producing a steel product having a protective coating based on zinc and a tribologically active layer applied to the protective coating, such that after a drying operation conducted without preceding rinsing, there is a tribologically active layer consisting of ammonium zinc sulfate atop the protective coating as defined in instant claim 1. Likewise, none of the cited art, whether taken alone or in any combination, discloses or suggests a steel product comprising a steel substrate and a protective coating based on zinc borne by the steel substrate, wherein a tribologically active layer consisting of ammonium zinc sulfate has been formed atop the protective coating. 
2 – 8 and 10 – 12 depend from or otherwise require the limitations of allowable independent claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735